             Case 20-34879 Document 178 Filed in TXSB on 11/29/20 Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                            §
    In re:                                                  §
                                                            §       Chapter 11 (MI)
                             1
    EAGLE PIPE, LLC,                                        §
                                                            §       Case No. 20-34879-11
              Debtor.                                       §

                   NOTICE OF PROPOSED FURTHER REVISED SALE ORDER

       PLEASE TAKE NOTICE that on October 9, 2020, the Debtor filed its Motion for (I) an
Order (A) Approving Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid
Deadline, Auction Date, and Sale Hearing and Approving Form and Manner of Notice Thereof,
and (C) Approving Cure Procedures and the Form and Manner of Notice Thereof; and (II) an
Order Approving the Sale of Substantially All of the Debtor’s Assets Free and Clear of Liens,
Claims and Interests [Docket No. 55] (the “Sale Motion”).

       PLEASE TAKE FURTHER NOTICE that on November 18, 2020, the United States
Bankruptcy Court for the Southern District of Texas, Houston Division (the “Bankruptcy Court”)
entered its Amended Order (A) Approving Bidding Procedures and Certain Bid Protections, (B)
Scheduling Bid Deadline, Auction Date, and Sale Hearing and Approving Form and Manner of
Notice Thereof, and (C) Approving Cure Procedures and the Form and Manner of Notice Thereof
[Docket No. 151] (the “Bidding Procedures Order”) approving certain bidding procedures.

       PLEASE TAKE FURTHER NOTICE that an Auction was held on November 20-23,
2020, using a secure web-based video teleconferencing deposition service and telephone.

       PLEASE TAKE FURTHER NOTICE that the Debtor is seeking approval of the
Successful Bid at an electronic hearing scheduled to commence November 30, 2020 at 9:00 a.m.
(prevailing Central Time) (the “Sale Hearing”) before the Honorable Marvin Isgur, United States
Bankruptcy Judge for the Bankruptcy Court for the Southern District of Texas, at 515 Rusk Street,
4th Floor, Courtroom No. 404, Houston, Texas 77002.

        PLEASE TAKE FURTHER NOTICE that Debtor has attached herein Exhibit A, the
Proposed Revised Sale Order (“Revised Sale Order”) and a redline copy against the proposed order
filed on November 25, 2020 [Docket No. 170] attached herein as Exhibit B. Cumulative redlines
against the order attached to the original motion [Docket 55] are attached as Exhibit C.

                                   [Remainder of page intentionally left blank]




1
    The last four digits of Debtor’s federal tax identification number are (1119).

                                                             1
4832-5515-5411.1
          Case 20-34879 Document 178 Filed in TXSB on 11/29/20 Page 2 of 2




Respectfully submitted this 29th day of November, 2020.

                                           GRAY REED

                                           By: /s/ Aaron M. Kaufman
                                              Paul D. Moak
                                              Texas Bar No. 00794316
                                              Aaron M. Kaufman
                                              Texas Bar No. 24060067
                                              Lydia R. Webb
                                              Texas Bar No. 24083758
                                           1300 Post Oak Blvd., Suite 2000
                                           Houston, Texas 77056
                                           Telephone:   (713) 986-7000
                                           Facsimile:   (713) 986-7100
                                           Email:       pmoak@grayreed.com
                                                        akaufman@grayreed.com
                                                        lwebb@grayreed.com

                                           PROPOSED COUNSEL TO THE DEBTOR


                              CERTIFICATE OF SERVICE

       I certify that on November 29, 2020, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                            /s/ Aaron M. Kaufman
                                           Aaron M. Kaufman




4832-5515-5411.1
